Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 09/26/2022. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/803,609 is filed on 02/27/2020.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
Regrading remarks on the objections to the specification, the amendment is accepted and the previous objections are withdrawn.
Regarding remarks on the claim objections, although no specific remarks can be found, the amendment is accepted and the previous objections are withdrawn.
Regarding arguments on the rejections under 35 USC 101, applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues (pg. 13 line 7 – pg. 15 line 9) the claims, when each are considered as a whole, do not set forth the abstract idea cited by the Office Action by alleging characteristics of current application is similar to those of the Enfish court case.
Examiner respectfully submits that current amended claims recite no more than the data processing steps using a general computer based on mental process grouping or mathematical concept group or a combination of both groupings. No additional elements not significant extra solution activities can be found in the claims according to the latest patent eligibility guidelines (2019 PEG October Update). Enfish court case has a particular type of self-referential table, specific type of data structure, designed to improve the way a computer stores and retrieves data in memory. The structural change helps to improve computer technology in term of memory access speed on top of achieving improvements in the database application technology. The instant application appears missing specific type of structure similar to that of Enfish and contributes mainly to its own data processing steps by leveraging a general computer technology and benefit from the computer technology rather than improving the technology. Therefore, the rejection is maintained.
Applicant argues (see pg. 15 line 11 – end of page) that claims recite additional elements that amount significantly more than the judicial exception by asserting claims describes a registration, obtaining provider data and estimating wait time.
Examiner respectfully submits that the word registration cannot be found in the claims. The phrase “obtaining provider data” cannot be located in the claims, either. The phrase “estimating wait time” can be treated as mathematical concept or mental process. Therefore, the rejection is maintained.
Regarding arguments on the rejections under 35 USC 103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  As per claim 1, the limitation “transforming, by the processing system, the random input into generated data” should be replaced with “transforming, by the processing system and using the generator model, the random input into generated data” or with an appropriate phrase for clarity in view context and Fig. 1. The limitation “producing, by the processing system, classifications” should be replaced with “producing, by the processing system and using the discriminator model, classifications” or with an appropriate phrase for clarity in view context and Fig. 1. The limitation “training, by the processing system, the generator model to provide adjusted generated data” should be replaced with “training, by the processing system, the generator model to provide adjusted generated data according to the producing classifications” or with an appropriate phrase for consistency.
As per claims 8 and 15, the limitation “transforming the random input into generated data;” should be replaced with “transforming the random input into generated data using the generator model” or with an appropriate phrase for clarity in view context and Fig. 1. The limitation “producing classifications for the production data and the generated data” should be replaced with “producing classifications using the discriminator model for the production data and the generated data” or with an appropriate phrase for clarity in view context and Fig. 1. The limitation “training the generator model to provide adjusted generated data” should be replaced with “training the generator model to provide adjusted generated data according to the producing classifications” or with an appropriate phrase for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method, (1.A) comprising:
providing, by a processing system including a processor, a random input to a generator model; (1.B)
transforming, by the processing system, the random input into generated data; (1.C)
providing, by the processing system, the generated data to a discriminator model; (1.D)
providing, by the processing system, production data to the discriminator model; (1.E)
producing, by the processing system, classifications for the production data and the generated data by classifying the production data and the generated data as classified real data or classified fake data; (1.F)
training, by the processing system, the discriminator model by updating weights through backpropagation according to the producing classifications; (1.G)
training, by the processing system, the generator model to provide adjusted generated data; (1.H)
providing, by the processing system, the adjusted generated data to the discriminator model; (1.J)
determining, by the processing system, whether the discriminator model is no longer able to distinguish between the classified real data and the adjusted generated data: (1.K)
responsive to the determining the discriminator model is no longer able to distinguish between the classified real data and the adjusted generated data:
providing, by the processing system, the adjusted generated data to an application as mock data; (1.L.1)
testing, by the processing system, the application according to the mock data, (1.L.2)
and verifying, by the processing system, operation of the application according to the testing the application. (1.L.3)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations)  and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, the  highlighted limitations/steps (1.B), (1.D)-(1.E) and (1.J) are treated by the Examiner as belonging to Mathematical Concept grouping or the combination of Mental Process grouping and Mathematical Concept grouping as the limitations include the mathematical relationship between the input and the model and the model is an abstract representation of actual subject, object or process while the highlighted limitations (1.C) and (1.F) are treated as belonging to Mathematical Concept grouping as the limitations include mathematical calculation of the data.
The highlighted limitations/steps (1.G) - (1.H) and (1.L.1) – (1.L.3) are also treated as belonging to Mathematical Concept grouping or the combination of Mental Process grouping and Mathematical Concept grouping as the limitations include the calculation of the model parameters to set an appropriate mathematical relationship between model/application input and output. 
The highlighted limitation/step (1.K) is treated as belonging to either Mathematical Concept or Mental Processing grouping as the limitation involves mathematical/mental judgment/evaluation.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method” and a processing system including a processor ”;
In Claim 8: “A system for generating mock test data for an application”, “a memory for storing computer instructions; a processor coupled with the memory, wherein the processor, responsive to executing the computer instructions, performs operations”; 
In Claim 15: “A non-transitory computer-readable medium having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform a method”;
As per claim 1, the additional element in the preamble “A method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitation/element “a processing system including a processor” represents a general computer or a computing system and it is not particular.
As per claim 8, the additional element in the preamble “A system for generating mock test data for an application” is not qualified for a meaningful limitation and it only generally link the use of the judicial exception to a particular operation or field of use. The limitations/elements “a memory for storing computer instructions; a processor coupled with the memory, wherein the processor, responsive to executing the computer instructions, performs operations” represent general computer resources and they are not particular.
As per claim 17, the additional element in the preamble “A non-transitory computer-readable medium having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform a method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/elements “A non-transitory computer-readable medium” and “a computer” represent general computer resources and they are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Delago, Hu, Chen, Swisher and others cited in the list of prior art)
	Claims 1-20, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Delago (US 20210019572 A1), hereinafter ‘Delago’ in view of Hu (CN 107908561 B), hereinafter ‘Hu’ and Chen (CN 109086658 A).
As per claim 1, Delago discloses
	A method comprising: (method [0006])
providing, by a processing system including a processor, the generated data to a discriminator model; (generative model to generate synthetic instances, discriminative model to discriminate between synthetic and actual instances, e.g. , images , audio waveforms , etc. [0007], computer [0083], processor system [claim 16])
	providing,  by the processing system, production data to the discriminator model; (discriminative model, actual instances [0007], discriminative model distinguishes between actual and synthetic instances [0025], computer [0083], processor system [claim 16])
	producing, by the processing system, classifications for the production data and the generated data by classifying the production data and the generated data as classified real data or classified fake data; (a discriminative model to discriminate between synthetic and actual instance , e.g. , images , audio waveforms, etc. [0007], discriminative model, discrimination score [0008-009], descriptive model, discrimination score, classification [0010], classifier, classification [0029], discriminator score 364 , may indicate whether such a part , e.g. , part 365 , is from a synthetic instance SI or an actual instance , e.g. , with 0 indicating an actual instance and 1 indicating a synthetic instance [0059, Fig. 3], computer [0083], processor system [claim 16])
	training, by the processing system,  the discriminator model by updating weights through backpropagation according to the producing classifications ; (training the discriminator model [0007], discriminative model, discrimination score [0008-009], descriptive model, discrimination score, classification [0010], classifier, classification [0029], data interface … accessing  … parameters … of the discriminative model [0049], discriminative model DM , 360, parametrized by a set of parameters DPAR, 342 [0059, Fig. 3], see the feedback loop, parameters DPAR of the discriminative model may be learned by repeatedly training the discriminative model DM to decrease a first loss of distinguishing between the actual instances Ali and synthetic instances SI generated by the generative model GM [0065], parameters DPAR of the discriminative model may be learned by repeatedly training the discriminative model DM to decrease a first loss of distinguishing between the actual instances Ali and synthetic instances SI generated by the generative model GM [0066], computer [0083], processor system [claim 16])
	training, by the processing system, the generator model to provide adjusted generated data; (training a generative model [0006-0007, 0011, 0043, 0063, 0065], training the generative model GM may be performed by backpropagating [0067], computer [0083], processor system [claim 16])
	providing, by the processing system,  the adjusted generated data to the discriminator model; (a loop of the training process may comprise one or more training iterations of the discriminative model DM , followed by one or more training iterations of the generative model GM [0065], computer [0083], processor system [claim 16])

However, Delago is silent regarding providing a random input to a generator model; and transforming the random input into generated data;

Hu discloses providing a random input to a generator model; (inputting the … test parameter, randomly generated, into the … model [abs], generation module,  inputting the test parameter into the …model, generating … image [pg. 4 line 7-11]) and
	transforming the random input into generated data; (inputting the … test parameter, randomly generated, into the … model [abs], generating visual image [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Delago in view of Hu to provide, by a processing system including a processor, a random input to a generator model and transforming, by the processing system, the random input into generated data for arranging accurate training and test data to become available in various applications of machine learning (Delago – major challenge, machine learning model, training and test data [0003], accuracy of … probability … came from the training data [0004]).

Delago further discloses the limitation “determining whether the discriminator model is able to minimize the distinction between the classified real data and the adjusted generated data” (repeatedly training the discriminative model to decrease a first loss of distinguishing between the actual instances and synthetic instances generated by the generative model and training the generative model to decrease a second loss of generating synthetic instances which the discriminative model indicates to be actual instances [0007, claim 1, 13 and 16]), but is not explicit on “determining whether the discriminator model is no longer able to distinguish between the classified real data and the adjusted generated data” and is silent regarding “responsive to the determining the discriminator model is no longer able to distinguish between the classified real data and the adjusted generated data: providing, by the processing system, the adjusted generated data to an application as mock data: testing, by the processing system, the application according to the mock data, and verifying, by the processing system, operation of the application according to the testing the application”.

Chen discloses determining whether the discriminator model is no longer able to distinguish between the classified real data and the adjusted generated data using the generator model to generate the adjusted generated data for the application (generator, discriminator model, training the generator and the discriminator against the game mechanism, and iterating until the data obtained from the generator satisfies the evaluation standard, generating the synthesized data by the generator [abs], reach a dynamic balance state through the anti-game training mode and make the self-performance reach the best,  The generator accurately learns the distribution characteristics of the real data by receiving the random noise ‘usually from a uniform distribution or a normal distribution’ and generates a synthetic data sufficient to be false, and the discriminator distinguishes the real data and the synthesized data at a probability of 1/2. [pg. 3. Line 2-6], equivalent to being no longer able to distinguish between the classified real data and the adjusted generated data; )
responsive to the determining the discriminator model is no longer able to distinguish between the classified real data and the adjusted generated data: providing, by the processing system, the adjusted generated data to an application as mock data:
testing, by the processing system, the application according to the mock data, and verifying, by the processing system, operation of the application according to the testing the application (in order to verify the validity of the synthesized data generated by the method model, we use the sensor data under the real application scene and the related identification algorithm to evaluate the data availability quality of the three types of synthesized data  through multiple experiment verification [pg. 4 line 14-24], side note: synthesized data is equivalent to the mock data).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Chen to determine whether the discriminator model is no longer able to distinguish between the classified real data and the adjusted generated data and subsequently verify the operation of the application through testing for arranging accurate training and test data to become available in various applications of machine learning.

As per claim 8, Delago discloses 
	A system for generating mock test data for an application comprising: (A system for training a generative model and a discriminative model [abs, 0006], test data, testing [0003-0004])
	a memory for storing computer instructions; (memory [0048]
	a processor coupled with the memory, wherein the processor, responsive to executing the computer instructions, performs operations comprising: (processor [0048, claim 1])

Delago in view of Hu and Chen disclose the remaining limitation of claim as shown in claim 1 above.

As per claim 15, Delago discloses
	A non-transitory computer-readable medium having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform a method comprising: (computer readable medium [0006, 0033, 0083, claim 16])

Delago in view of Hu and Chen disclose the remaining limitation of claim as shown in claim 1 above.

As per claims 2, 9 and 16, Delago, Hu and Chen disclose claims 1, 8 and 15 set forth above.
Delago further discloses (a generative model, backpropagation [0011], backpropagation … based on … adapting a base classifier [0082]).

	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Delago, Hu and Chen in view of Li (CN 107886009 B).
As per claims 3, 10 and 17, Delago, Hu and Chen disclose claims 2, 9 and 16 set forth above.
The set forth combined prior art is silent regarding the random input is created using a normal distribution.

Li discloses the recited limitation “(replacing … data with the random number generated corresponding to the normal distribution [pg. 11 line 380-383]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Li to create the random data using a normal distribution for making training and test data available in various applications of machine learning.
	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Delago, Hu and Chen in view of Myers (US 20200159651 A1), hereinafter “Myers’.
As per claims 4, 11 and 18, Delago, Hu and Chen disclose claims 2, 9 and 16 set forth above.
The set forth combined prior art is silent regarding the random input is created using Monte Carlo Methods.

Myers discloses the recited limitation (perform a Monte Carlo simulation to generate a random value, test data with a random value generated by the Monte Carlo module [0011])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Myers to create the random data using Monte Carlo Methods for making training and test data available in various applications of machine learning.

	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Delago, Hu and Chen in view of Battacharyya (US 20210319158 A1), hereinafter ‘Battacharyya’.
As per claims 5, 12 and 19, Delago, Hu and Chen disclose claims 2, 9 and 16 set forth above.
The set forth combined prior art is silent regarding the random input is created using a random number generator.

Battacharyya discloses the recited limitation (each time the data is generated, a random number generator may be initialized and instantiated [0849]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Battacharyya to create the random data using a random number generator for making training and test data available in various applications of machine learning.

As per claims 6, 13 and 20, Delago, Hu and Chen disclose claims 1, 8 and 15 set forth above.
Delago discloses the generator model and the discriminator model comprise a neural network (generative model comprises a neural network [0018--0019], the discriminative model comprises a neural network [0020]).

	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Delago, Hu and Chen in view of Walter (US 20200012900 A1), hereinafter ‘Walter’.
As per claims 7 and 14, Delago, Hu and Chen disclose claims 1 and 8 set forth above.
The set forth combined prior art is silent regarding the generator model and the discriminator model comprise a recurrent neural network.

Walter discloses the recited limitation (training a classifier for generation of synthetic data, recurrent neural network [0087, Fig. 7], the network can include generator, discriminator [0088, Fig. 8]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Walter to use a recurrent neural network embodying the generator model and the discriminator model for making training and test data available in various applications of machine learning.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Wang (WO 2020172838 A1) discloses the discriminator model which can classify actual data and/or fake data (discriminator, real specimen as supervision data with tags, the generation specimen as fake data with tags [abs]).
	Aliper (US 20190392304 A1) discloses checking a condition of being unable to distinguish between the actual data or the fake data (The generator tries to improve its output in the form of a generated product until the discriminator is unable to distinguish the generated product from the real original example [0026]).
	Braun (US 10990715 B2) discloses use of a random number generator (a random number generator [claim 9]).
Swisher (US 20200405269 A1) discloses generator model produces classification and the generator is updated using  a back propagation, i.e. an optimization algorithm, related to classifying the data (generator, generative classification [0008, 0010, 0025, 0028, 0036], activation rules for … discriminator and generator are updated , backpropagation or other optimization algorithm, classifying the data [0036]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2857